IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

R. ALEXANDER ACOSTA, Secretary Civil Action File No.

of Labor, United States Departrnent of
Labor

3:18-cv-00242-TMR
Plaintiff,
v. Hon. Thomas M. Rose

DAY-MONT BEHAVIORAL

HEALTH CARE, INC., er al,

)
)
)
)
)
)
)
)
)
) _Q_RMK
)
)

Defendants.

This matter is before the Court on Defendancs Day-Mont Behavioral Health Care,
Inc., Day-Mont Behavioral Health Care Inc. Employee Beneflt Plan, and Day-Mont West
Tax-Deferred Annuity Plan's (collectively, “Defendants”) Unopposed Motion for Leave to
File Their Answer, Insc‘anter, filed on November 9, 2018.

Upon review, for good cause shown, Defendants’ Motion for Leave to File an
Amended Complaint, Insmnter, is GRANTED. Defendants’ A er to the Complaint is
deemed filed as of the date of this Order.

IT IS SO ORDERED.

      

 

y '
Judé Thomas M. Rose

Copi€$ ro.'

All counsel of record

